Title: Martin Van Buren to James Madison, 28 September 1826
From: Van Buren, Martin
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Albany
                                
                                 Sepr 28th 1826
                            
                        
                        As the accompanying report may not have reached you I take the liberty of transmitting it. You will observe
                            the lame attempt of the committee to make out that Genl. Washington was in favour of the power. The result of their
                            labour must be a contrary impression; for however difficult it may be to discriminate between this question and that of
                            the Bank originally, still the deep interest he appears to have taken in the question of
                            internal improvements taken in connexion with circumstance of his never bringing the Subject before Congress can admit of
                            but one inference & that is that he was against the power–Have the goodness to make my best respects to Mrs M.
                            & to believe me to be Respectfully & sincerely your friend
                        
                            
                                M. V. Buren
                            
                        
                    